DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, 14-16, 18, and 20 are objected to because of the following informalities:  
In Claim 1 and Claim 20, “attached on a upper surface” should read “attached on an upper surface”.
Examiner notes that Claims 12, 14, 15, 16, and 18 appear to be substantial duplicates of Claims 1, 2, 4, 10, and 5, respectively.  Applicant is advised that should Claim 1, 2, 4, 6, or 10 be found allowable, the associated duplicate claim will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.  The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the length of the throwing arm.”  There is insufficient antecedent basis for this limitation in the claim as “a length of the throwing arm” was not previously established.  For examination purposes, the claim will be interpreted as if the limitation was properly established.
Further, Claim 4 as dependent on Claim 3 is also rejected under 35 U.S.C. 112(b) by virtue of their dependence on Claim 3.
		
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 14, 15, 16, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Examiner notes that Claims 12, 14, 15, 16, and 18 appear to be substantial duplicates of Claims 1, 2, 4, 10, and 5, respectively.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6-7, 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US Pat 4057384) in view of Oakes (PGPub 2004/0142061).
Regarding Claim 1 and 12, Reid teaches a pottery wheel (Fig. 1- clay centering device) comprising:
a housing (Fig. 1- tray 11 and rim 12);
a rotary means (Col. 2, Lines 5-7);
a spinning plate (Fig. 1- disk 10) attached on a upper surface of the housing powered by the rotary means configured to spin in at least one direction (Col. 2, Lines 5-7);
a throwing arm mounted to the upper surface of the housing outside the radius of the spinning plate (Fig. 1- arm 21),
wherein the throwing arm is configured to pivot around a first point in two directions with at least one direction being towards the center of the spinning plate (Fig. 1- connection point between shank 19 and lug 20),
wherein the throwing arm is configured to pivot around a second point in two directions with at least one direction being towards the center of the spinning plate (Fig. 1- ball 17 in socket 18)
wherein the throwing arm is configured to attach to at least one tool (Fig. 1- centering slab 28 on arm 21).
Reid does not appear to explicitly teach the rotary means is a rotary motor within the housing and at least one grip on a lower surface of the housing.
Oakes teaches an alternative pottery wheel (Abstract) wherein the device comprises a rotary motor within the housing ([0011]- the enclosure houses a motor) in order to maintain the desired rpm of the wheel head [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reid to include a motor within the housing as taught by Oakes with reasonable expectation of success to maintain the desired rpm of the wheel head [0016].
Oakes further teaches at least one grip on a lower surface of the housing ([0010]- rubber or elastomeric feet on the bottom side of the base) in order to prevent the apparatus from walking off the support table [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Reid to include at least one grip on a lower surface of the housing as taught by Oakes with reasonable expectation of success to prevent the apparatus from walking off the support table [0010].

Regarding Claim 2 and 14, Oakes further teaches at least one switch for adjusting the speed ([0013]- the speed is adjustable between 0 to about 350 rpm; [0016]- describing the speed-controlling mechanism) and direction ([0013]- the wheel can rotate clockwise or counterclockwise) of the spinning plate.

Regarding Claim 3, Reid further teaches a length of the throwing arm rotates about a third pivot point (Col. 2, Lines 57-61- the telescopic arm is rotatable along its axis).

Regarding Claim 6, Reid does not appear to explicitly teach demarcations on the spinning plate.
Oakes further teaches demarcations on the spinning plate (Fig. 1, 2- unlabeled circular marking on wheel head 116) in order to center the clay mass [0007].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Reid and Oakes to include demarcations on the spinning wheel as taught by Oakes with reasonable expectation of success to center the clay mass [0007].

Regarding Claim 7, Reid further teaches the throwing arm comprises at least one receiving channel positioned in the center of the throwing arm, which goes through the throwing arm (Fig. 1- outer tube 23 for receiving inner tube 22 of telescoping arm 21; diametrically opposed holes in outer tube 23).

Regarding Claims 10 and 16, Reid further teaches the first pivot point is located below the second pivot point (Fig. 1- connection point between shank 19 and lug 20 is below ball 17 and socket 18) and allows the throwing arm to pivot across the face of the spinning plate in a plane parallel to the face of the spinning plate (Fig. 1- see axis of rotation of shank 19 and lug 20), and
wherein the second pivot point allows the throwing arm to pivot towards and away from the face of the spinning plate (Fig. 1- ball 17 and socket 18 may move up and down).

Regarding Claim 11, Reid does not appear to explicitly teach a torque limited and emergency shut off switch attached to the rotary motor.
Oakes further teaches a torque limiter ([0016]- sensor on microprocessor compensating for mechanical/electrical current variations) and an emergency shut off switch attached to the rotary motor ([0015]- switch may include a circuit breaker) to control the speed of the motor [0016] and allow inertial braking to slow the rotation of the wheel [0015].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Reid and Oakes to include a torque limiter and emergency shut off switch as taught by Oakes with reasonable expectation of success to control the speed of the motor [0016] and allow inertial braking to slow the rotation of the wheel [0015].

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US Pat 4057384) in view of Oakes (PGPub 2004/0142061) and Tampier (GB530144A).
Regarding Claim 4 and 15, Reid and Oakes do not appear to explicitly teach the throwing arm can lock into place about the third pivot point, and is spring loaded about the third pivot point.
Within the same field of ball joints, Tampier teaches an alternative spring-loaded locking ball joint (Page 1, Lines 8-18) in order to lock and release the ball in the socket (Page 1, Lines 8-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reid and Oakes to include a spring-loaded locking ball joint as taught by Tampier with reasonable expectation of success to lock and release the ball in the socket (Page 1, Lines 8-18).

Claim 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US Pat 4057384) in view of Oakes (PGPub 2004/0142061) and D'Estais (PGPub 2005/0025850).
Regarding Claim 5 and 18, Reid and Oakes do not appear to explicitly teach a second throwing arm mounted to the upper surface of the housing outside the radius of the spinning plate.
D’Estais teaches an alternate pottery wheel (Abstract) wherein the device comprises a second throwing arm mounted to the upper surface of the housing outside the radius of the spinning plate (Fig. 1- two guiding arms 7, 7’) in order to make shaping easier and enable decoration by marking the external surface [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reid and Oakes to include a second throwing arm mounted to the upper surface of the housing outside the radius of the spinning plate as taught by D’Estais with reasonable expectation of success to make shaping easier and enable decoration by marking the external surface [0026].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US Pat 4057384) in view of Oakes (PGPub 2004/0142061) and Adams (US Pat 2638653).
Regarding Claim 8, Reid and Oakes do not appear to explicitly teach the receiving channel positioned in the center of the throwing arm is configured to receive a centering pin which extends from a sculpting tool that is configured to attach to the throwing arm.
Adams teaches an alternative sculpting device (Col. 1, Lines 1-8) wherein the receiving channel positioned in the center of the throwing arm (Fig. 3- yoke head 120) is configured to receive a centering pin (Fig. 3- rod 153) which extends from a sculpting tool (Fig. 3- dead center 151 mounted on rod 153) that is configured to attach to the throwing arm (Fig. 3- rod 153 secured in yoke head 120 on yoke 114) in order to support the desired tools (Col. 4, Lines 64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reid and Oakes to include the receiving channel with a centering pin to attach the tool to the arm as taught by Adams with reasonable expectation of success to support the desired tools (Col. 4, Lines 64-67).

Regarding Claim 9, Adams further teaches the at least one tool attaches to the throwing arm at a 90-degree angle relative to the length of the throwing arm (Fig. 3- see 90-degree angle of dead center 151 in relation to yoke 114).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US Pat 4057384) in view of Oakes (PGPub 2004/0142061) and Landow (US Pat. 2213784). 
Regarding Claim 13, Reid and Oakes do not appear to explicitly teach the spinning plate is removable from the housing.
Landow teaches an alternative pottery wheel (Col. 1, Lines 1-5) wherein the spinning plate is removable from the housing (Col. 4, Lines 19-25) in order to allow the modeling table to be used interchangeably with associated molds (Col. 4, Lines 19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reid and Oakes to include a removable spinning plate as taught by Landow with reasonable expectation of success to allow the modeling table to be used interchangeably with associated molds (Col. 4, Lines 19-25).

Regarding Claim 17, Reid and Oakes do not appear to explicitly teach the throwing arm further comprises at least one slot for attachment of at least one tool in the center of the throwing arm, and wherein the at least one tool attaches to the throwing arm at a 90-degree angle relative to the throwing arm.
Landow teaches an alternative pottery wheel (Col. 1, Lines 1-5) wherein the throwing arm further comprises at least one slot (Fig. 2- recess 25) for attachment of at least one tool in the center of the throwing arm (Fig. 2- shoe 23), and wherein the at least one tool attaches to the throwing arm at a 90-degree angle relative to the throwing arm (Fig. 2- see shoe 23 at a 90-degree angle relative to carrying arm 22) in order to shape the interior of the mold (Col. 3, Lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reid and Oakes to include the throwing arm further comprises at least one slot for attachment of at least one tool in the center of the throwing arm, and wherein the at least one tool attaches to the throwing arm at a 90-degree angle relative to the throwing arm as taught by Landow with reasonable expectation of success to shape the interior of the mold (Col. 3, Lines 16-20).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US Pat 4057384) in view of Oakes (PGPub 2004/0142061) and Einfeldt (DE3527576 with references to the machine English translation provided herewith)
Regarding Claim 19, Oakes further teaches a catch tray positioned below the spinning plate [0011] in order to catch water and particulates thrown by centrifugal force [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Reid and Oakes to include a catch tray positioned below the spinning plate as taught by Oakes with reasonable expectation of success to catch water and particulates thrown by centrifugal force [0011].
Reid and Oakes do not appear to explicitly teach the spinning plate is removable from the housing by splitting into two pieces.
Einfeldt teaches an alternative potter’s wheel [0001] wherein the spinning plate is removable by splitting into two pieces (Fig. 1- adapter and turntable 5; [0012]- For the detachable fastening of the turntable 5 on the adapter 2, the turntable 5 is placed on the support plate 4) in order to remove moldings from the potter’s wheel with the turntable without the risk of deformation [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Reid and Oakes to the spinning plate is removable by splitting into two pieces as taught by Einfeldt with reasonable expectation of success to remove moldings from the potter’s wheel with the turntable without the risk of deformation [0017].

Regarding Claim 20, Reid teaches a pottery wheel (Fig. 1- clay centering device) comprising: 
a housing (Fig. 1- tray 11 and rim 12); 
a rotary means (Col. 2, Lines 5-7);
a spinning plate (Fig. 1- disk 10) attached on an upper surface of the housing powered by the rotary means configured to spin in at least one direction (Col. 2, Lines 5-7);
a throwing arm mounted to the upper surface of the housing outside the radius of the spinning plate (Fig. 1- arm 21),
wherein the throwing arm is configured to pivot around a first point in two directions with at least one direction being towards the center of the spinning plate (Fig. 1- connection point between shank 19 and lug 20),
wherein the throwing arm is configured to pivot around a second point in two directions with at least one direction being towards the center of the spinning plate (Fig. 1- ball 17 in socket 18)
wherein the throwing arm is configured to attach to at least one tool (Fig. 1- centering slab 28 on arm 21) at a 90-degree angle relative to the throwing arm (Fig. 1- centering slab 28 positioned at a 90-degree angle relative to arm 21),
the first pivot point is located below the second pivot point (Fig. 1- connection point between shank 19 and lug 20 is below ball 17 and socket 18) and allows the throwing arm to pivot across the face of the spinning plate in a plane parallel to the face of the spinning plate (Fig. 1- see axis of rotation of shank 19 and lug 20), and
wherein the second pivot point allows the throwing arm to pivot towards and away from the face of the spinning plate in a direction generally perpendicular to the face of the spinning plate (Fig. 1- ball 17 and socket 18 may move up and down).

Reid does not appear to explicitly teach an electrically powered rotary motor within the housing; the rotary motor is configured to spin clockwise and counterclockwise; a plurality of grips on a bottom surface of the housing which faces the ground;  a first switch for controlling the direction of the spinning plate; a second switch for adjustably controlling the speed of the spinning plate; a plurality of demarcations on the spinning plate; and a catch tray positioned below the spinning plate. 

Oakes teaches an alternative pottery wheel (Abstract) wherein the device comprises an electrically powered rotary motor within the housing ([0011]- the enclosure houses a motor) in order to maintain the desired rpm of the wheel head [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reid to include a motor within the housing as taught by Oakes with reasonable expectation of success to maintain the desired rpm of the wheel head [0016].
Oakes further teaches at least one grip on a lower surface of the housing ([0010]- rubber or elastomeric feet on the bottom side of the base) in order to prevent the apparatus from walking off the support table [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Reid to include at least one grip on a lower surface of the housing as taught by Oakes with reasonable expectation of success to prevent the apparatus from walking off the support table [0010].

Oakes further teaches a catch tray positioned below the spinning plate [0011] in order to catch water and particulates thrown by centrifugal force [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Reid and Oakes to include a catch tray positioned below the spinning plate as taught by Oakes with reasonable expectation of success to catch water and particulates thrown by centrifugal force [0011].

Oakes further teaches the rotary motor is configured to spin clockwise and counterclockwise ([0013]- the wheel can rotate clockwise or counterclockwise);
a first switch for controlling the direction of the spinning plate ([0013]- the wheel can rotate clockwise or counterclockwise);
a second switch for adjustably controlling the speed of the spinning plate ([0013]- the speed is adjustable between 0 to about 350 rpm; [0016]- describing the speed-controlling mechanism); 
demarcations on the spinning plate (Fig. 1, 2- unlabeled circular marking on wheel head 116);

Reid and Oakes do not appear to explicitly teach the spinning plate is removable by splitting into two pieces.

Einfeldt teaches an alternative potter’s wheel [0001] wherein the spinning plate is removable by splitting into two pieces (Fig. 1- adapter and turntable 5; [0012]- For the detachable fastening of the turntable 5 on the adapter 2, the turntable 5 is placed on the support plate 4) in order to remove moldings from the potter’s wheel with the turntable without the risk of deformation [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Reid and Oakes to the spinning plate is removable by splitting into two pieces as taught by Einfeldt with reasonable expectation of success to remove moldings from the potter’s wheel with the turntable without the risk of deformation [0017].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        5/13/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712